NOTE: This order is nonprecedential.

  Wniteb ~tate~ ~ourt of ~peal~
      for tbe jfeberal ~trcutt

    ALCON, INC.    AND ALCON RESEARCH, LTD.,
                  Plaintiffs-Appellees,
                            v.
       TEVA PHARMACEUTICALS USA, INC.,
               Defendant-Appellant.


                         2010-1097


   Appeal from the United States District Court for the
District of Delaware in No. 06-CV-0234, Judge Sue L.
Robinson.


                       ORDER
   Upon review of the parties' responses to this court's
June 10, 2013 order,
   IT IS ORDERED THAT:
   (1) The appeal is reactivated.
   (2) The appellant's opening brief is due within 60
days of the date of this order.
ALCON, INC. V. TEVA PHARMACEUTICALS                           2

                                  FOR THE COURT


,July 22, 2013                    Is/ Daniel E. O'Toole
     Date                         Daniel E. O'Toole
                                  Clerk

cc: Adam L. Perlman, Esq.
    Bruce M. Gagala, Esq.                         FILED
                                         U.S. COORT Of APPEAlS FOR
                                             THE FEDERAL CIRCUIT
s8
                                             JUL 2 2 ZUlJ

                                             DANIEl. E. 07001.E
                                                  CLERK